Exhibit 10.1

 

AMPHASTAR PHARMACEUTICALS, INC.

 

2015 EQUITY INCENTIVE PLAN

 

1.                                      Purposes of the Plan.  The purposes of
this Plan are:

 

·                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

·                                          to provide additional incentive to
Employees, Directors and Consultants, and

 

·                                          to promote the success of the
Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares, and other stock or cash awards as the
Administrator may determine.

 

2.                                      Definitions.  As used herein, the
following definitions will apply:

 

(a)                                 “Administrator” means the Board or any of
its Committees as will be administering the Plan, in accordance with Section 4
of the Plan.

 

(b)                                 “Applicable Laws” means the requirements
relating to the administration of equity-based awards under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

(c)                                  “Award” means, individually or
collectively, a grant under the Plan of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
or other stock or cash awards as the Administrator may determine.

 

(d)                                 “Award Agreement” means the written or
electronic agreement setting forth the terms and provisions applicable to each
Award granted under the Plan.  The Award Agreement is subject to the terms and
conditions of the Plan.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Change in Control” means the occurrence
of any of the following events:

 

(i)                       A change in the ownership of the Company which occurs
on the date that any one person, or more than one person acting as a group
(“Person”), acquires ownership of the stock of the Company that, together with
the stock held by such Person, constitutes more than fifty percent (50%) of the
total voting power of the stock of the Company; provided, however, that for
purposes of this subsection, the acquisition of additional stock by any

 

--------------------------------------------------------------------------------


 

one Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change in
Control; provided, however, that for purposes of this clause (i), (1) the
acquisition of beneficial ownership of additional stock by any one Person who is
considered to beneficially own more than fifty percent (50%) of the total voting
power of the stock of the Company will not be considered a Change in Control;
and (2) if the stockholders of the Company immediately before such change in
ownership continue to retain immediately after the change in ownership, in
substantially the same proportions as their ownership of shares of the Company’s
voting stock immediately prior to the change in ownership, direct or indirect
beneficial ownership of fifty percent (50%) or more of the total voting power of
the stock of the Company or of the ultimate parent entity of the Company, such
event shall not be considered a Change in Control under this clause (i). For
this purpose, indirect beneficial ownership shall include, without limitation,
an interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or

 

(ii)                    A change in the effective control of the Company which
occurs on the date that a majority of members of the Board is replaced during
any twelve (12) month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.  For purposes of this clause (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

 

(iii)                 A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is controlled by the Company’s stockholders immediately after the
transfer, or (B) a transfer of assets by the Company to: (1) a stockholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (iii)(B)(3).  For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.  Reference to a specific section of the Code or regulation
thereunder will include such section or regulation, any valid regulation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.

 

(h)                                 “Committee” means a committee of Directors
or of other individuals satisfying Applicable Laws appointed by the Board, or a
duly authorized committee of the Board, in accordance with Section 4 hereof.

 

(i)                                     “Common Stock” means the common stock of
the Company.

 

(j)                                    “Company” means Amphastar
Pharmaceuticals, Inc., a Delaware corporation, or any successor thereto.

 

(k)                                 “Consultant” means any natural person,
including an advisor, engaged by the Company or a Parent or Subsidiary to render
bona fide services to such entity, provided the services (i) are not in
connection with the offer or sale of securities in a capital-raising
transaction, and (ii) do not directly promote or maintain a market for the
Company’s securities, in each case, within the meaning of Form S-8 promulgated
under the Securities Act, and provided, further, that a Consultant will include
only those persons to whom the issuance of Shares may be registered under
Form S-8 promulgated under the Securities Act.

 

(l)                                     “Determination Date” means the latest
possible date that will not jeopardize the qualification of an Award granted
under the Plan as “performance-based compensation” under Section 162(m) of the
Code.

 

(m)                             “Director” means a member of the Board.

 

(n)                                 “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code, provided that in the case
of Awards other than Incentive Stock Options, the Administrator in its
discretion may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.

 

3

--------------------------------------------------------------------------------


 

(o)                                 “Dividend Equivalent” means a credit,
payable in cash or Shares, made at the discretion of the Administrator, to the
account of a Participant in an amount equal to the cash dividends paid on one
Share for each Share represented by an Award held by such Participant.  Dividend
Equivalents may be subject to the same vesting restrictions as the related
Shares subject to an Award, at the discretion of the Administrator.

 

(p)                                 “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company.  Neither service as a Director nor payment of a director’s fee by
the Company will be sufficient to constitute “employment” by the Company.

 

(q)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(r)                                    “Exchange Program” means a program under
which (i) outstanding Awards are surrendered or cancelled in exchange for awards
of the same type (which may have higher or lower exercise prices and different
terms), awards of a different type, and/or cash, (ii) Participants would have
the opportunity to transfer any outstanding Awards to a financial institution or
other person or entity selected by the Administrator, and/or (iii) the exercise
price of an outstanding Award is increased or reduced.  The Administrator will
determine the terms and conditions of any Exchange Program in its sole
discretion.

 

(s)                                   “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows:

 

(i)                       If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the New York
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii)                    If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share will be the mean between the high bid and low asked prices for the
Common Stock on the date of determination (or, if no bids and asks were reported
on that date, as applicable, on the last trading date such bids and asks were
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

 

(iii)                 In the absence of an established market for the Common
Stock, the Fair Market Value will be determined in good faith by the
Administrator.

 

(t)                                    “Fiscal Year” means the fiscal year of
the Company.

 

(u)                                 “Incentive Stock Option” means an Option
that by its terms qualifies and is intended to qualify as an incentive stock
option within the meaning of Section 422 of the Code.

 

4

--------------------------------------------------------------------------------


 

(v)                                 “Inside Director” means a Director who is an
Employee.

 

(w)                               “Market Capitalization” means, as of any date,
the Fair Market Value of a Share multiplied by the number of outstanding Shares
on such date.

 

(x)                                 “Nonstatutory Stock Option” means an Option
that by its terms does not qualify or is not intended to qualify as an Incentive
Stock Option.

 

(y)                                 “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(z)                                  “Option” means a stock option granted
pursuant to the Plan.

 

(aa)                          “Outside Director” means a Director who is not an
Employee.

 

(bb)                          “Parent” means a “parent corporation,” whether now
or hereafter existing, as defined in Section 424(e) of the Code.

 

(cc)                            “Participant” means the holder of an outstanding
Award.

 

(dd)                          “Performance Goals” will have the meaning set
forth in Section 12 of the Plan.

 

(ee)                            “Performance Period” means any Fiscal Year of
the Company or such other period as determined by the Administrator in its sole
discretion.

 

(ff)                              “Performance Share” means an Award denominated
in Shares which may be earned in whole or in part upon attainment of Performance
Goals or other vesting criteria as the Administrator may determine pursuant to
Section 10.

 

(gg)                            “Performance Unit” means an Award which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine and which may be settled for cash,
Shares or other securities or a combination of the foregoing pursuant to
Section 10.

 

(hh)                          “Period of Restriction” means the period during
which the transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture.  Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.

 

(ii)                                  “Plan” means this 2015 Equity Incentive
Plan.

 

(jj)                                “Restricted Stock” means Shares issued
pursuant to a Restricted Stock award under Section 7 of the Plan, or issued
pursuant to the early exercise of an Option.

 

5

--------------------------------------------------------------------------------


 

(kk)                          “Restricted Stock Unit” means a bookkeeping entry
representing an amount equal to the Fair Market Value of one Share, granted
pursuant to Section 8.  Each Restricted Stock Unit represents an unfunded and
unsecured obligation of the Company.

 

(ll)                                  “Rule 16b-3” means Rule 16b-3 of the
Exchange Act or any successor to Rule 16b-3, as in effect when discretion is
being exercised with respect to the Plan.

 

(mm)                  “Section 16(b)”  means Section 16(b) of the Exchange Act.

 

(nn)                          “Service Provider” means an Employee, Director or
Consultant.

 

(oo)                          “Share” means a share of the Common Stock, as
adjusted in accordance with Section 16 of the Plan.

 

(pp)                          “Stock Appreciation Right” means an Award, granted
alone or in connection with an Option, that pursuant to Section 9 is designated
as a Stock Appreciation Right.

 

(qq)                          “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

3.                                      Stock Subject to the Plan.

 

(a)                                 Stock Subject to the Plan.  Subject to the
provisions of Sections 3(b) and 16 of the Plan, the maximum aggregate number of
Shares that may be issued under the Plan is 5,000,000 Shares plus any Shares
subject to stock options or other awards granted under the Company’s Amended and
Restated 2005 Equity Incentive Award Plan, the Amphastar Pharmaceuticals, Inc.
Amended and Restated 2002 Stock Option/Stock Issuance Plan and any other equity
incentive plans or arrangement of the Company (the “Existing Plans”) that, on or
after the date this Plan becomes effective, expire or otherwise terminate
without having been exercised in full and Shares issued pursuant to awards
granted under the Existing Plans that are forfeited to or repurchased by the
Company, with the maximum number of Shares to be added to the Plan from
previously granted awards under the Existing Plans equal to 12,000,000.  The
Shares may be authorized, but unissued, or reacquired Common Stock.

 

(b)                                 Annual Share Reserve Increase.  Subject to
the provisions of Section 16 of the Plan, the number of Shares available for
issuance under the Plan will be increased on the first day of each Fiscal Year
beginning with the 2016 Fiscal Year, in an amount equal to the least of
(i) 3,000,000 Shares, (ii) two and one-half percent (2.5%) of the outstanding
Shares on the last day of the immediately preceding Fiscal Year, or (iii) such
number of Shares determined by the Board.

 

(c)                                  Lapsed Awards.  The following Shares will
become available for future grant under the Plan (unless the Plan has
terminated):

 

(i)                       Shares subject to Awards of Stock Options or Stock
Appreciation Rights that expire or become unexercisable without having been
exercised in full, or are surrendered pursuant to an Exchange Program; and

 

6

--------------------------------------------------------------------------------


 

(ii)                    Shares subject to, or that have been issued with respect
to, Awards of Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares that are terminated or forfeited to, or repurchased by, the
Company due to failure to vest.

 

With respect to Stock Appreciation Rights, only Shares actually issued (i.e.,
the net Shares issued) pursuant to a Stock Appreciation Right will cease to be
available under the Plan; all remaining Shares under Stock Appreciation Rights
will remain available for future grant or sale under the Plan (unless the Plan
has terminated).  Shares used to pay the exercise price of an Award or to
satisfy the tax withholding obligations related to an Award will become
available for future grant or sale under the Plan.  To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan. 
Notwithstanding the foregoing and, subject to adjustment as provided in
Section 16, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a) (as increased pursuant to Section 3(b)), plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan pursuant to Section 3(c).

 

(d)                                 Share Reserve.  The Company, during the term
of this Plan, will at all times reserve and keep available such number of Shares
as will be sufficient to satisfy the requirements of the Plan.

 

4.                                      Administration of the Plan.

 

(a)                                 Procedure.

 

(i)                       Multiple Administrative Bodies.  Different Committees
with respect to different groups of Service Providers may administer the Plan.

 

(ii)                    Section 162(m).  To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two (2) or more “outside
directors” within the meaning of Section 162(m) of the Code.

 

(iii)                 Rule 16b-3.  To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder will be structured to satisfy the requirements for exemption under
Rule 16b-3.

 

(iv)                Delegation of Authority for Day-to-Day Administration. 
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan.  Any such delegation may
be revoked at any time.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator will have the
authority, in its discretion:

 

7

--------------------------------------------------------------------------------


 

(i)                       to determine the Fair Market Value;

 

(ii)       to select the Service Providers to whom Awards may be granted
hereunder;

 

(iii)      to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv)     to approve forms of Award Agreements for use under the Plan;

 

(v)      to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

(vi)     to institute and determine the terms and conditions of an Exchange
Program (provided that the Administrator may not institute an Exchange Program
without first receiving the consent of the Company’s stockholders);

 

(vii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(viii)   to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

 

(ix)     to modify or amend each Award (subject to Section 21 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);

 

(x)      to allow Participants to satisfy tax withholding obligations in such
manner as prescribed in Section 17 of the Plan;

 

(xi)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xii)             to determine whether Awards (other than Options or SARs) will
be adjusted for Dividend Equivalents;

 

(xiii)   to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that otherwise would be due to such Participant under an
Award; and

 

(xiv)   to make all determinations and take all actions deemed necessary or
advisable for administering the Plan.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations will be final and
binding on all Participants and any other holders of Awards.

 

5.                                      Eligibility.  Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, and such other cash or stock awards as
the Administrator determines may be granted to Service Providers.  Incentive
Stock Options may be granted only to Employees.

 

6.                                      Stock Options.

 

(a)                                 Grant.  The Administrator may grant Options
to Service Providers.  Each Option will be evidenced by an Award Agreement that
will specify the terms and conditions as the Administrator, in its sole
discretion, will determine.

 

(b)                                 Limitations.

 

(i)                       Each Option will be designated in the Award Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options.  For purposes of this Section 6(a)(i), Incentive
Stock Options will be taken into account in the order in which they were
granted.  The Fair Market Value of the Shares will be determined as of the time
the Option with respect to such Shares is granted.

 

(ii)                    The Administrator will have complete discretion to
determine the number of Shares subject to an Option granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted an Option
covering more than 2,000,000 Shares.

 

(c)                                  Term of Option.  The term of each Option
will be stated in the Award Agreement, but in no case will it exceed ten
(10) years from the date of grant.  In the case of an Incentive Stock Option,
the term will be ten (10) years from the date of grant or such shorter term as
may be provided in the Award Agreement.  Moreover, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Incentive Stock
Option is granted, owns stock representing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option will be five (5) years
from the date of grant or such shorter term as may be provided in the Award
Agreement.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Option Exercise Price and Consideration.

 

(i)                       Exercise Price.  The per share exercise price for the
Shares to be issued pursuant to exercise of an Option will be determined by the
Administrator, but will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant, and with respect to an Incentive
Stock Option granted to an Employee who owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the per Share exercise price will be no less than one
hundred ten percent (110%) of the Fair Market Value per Share on the date of
grant.  Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

 

(ii)                    Waiting Period and Exercise Dates.  At the time an
Option is granted, the Administrator will fix the period within which the Option
may be exercised and will determine any conditions that must be satisfied before
the Option may be exercised.

 

(iii)                 Form of Consideration.  The Administrator will determine
the acceptable form of consideration for exercising an Option, including the
method of payment.  In the case of an Incentive Stock Option, the Administrator
will determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.

 

(e)                                  Exercise of Option.

 

(i)                       Procedure for Exercise; Rights as a Stockholder.  Any
Option granted hereunder will be exercisable according to the terms of the Plan
and at such times and under such conditions as determined by the Administrator
and set forth in the Award Agreement.  An Option may not be exercised for a
fraction of a Share.

 

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the

 

10

--------------------------------------------------------------------------------


 

Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 16 of
the Plan.

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(ii)                                  Termination of Relationship as a Service
Provider.  If a Participant ceases to be a Service Provider, other than upon the
Participant’s termination as the result of the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement).  In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination.  Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan.  If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.

 

(iii)                               Disability of Participant.  If a Participant
ceases to be a Service Provider as a result of the Participant’s Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent the Option is vested on the date
of termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement).  In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for twelve
(12) months following the Participant’s termination.  Unless otherwise provided
by the Administrator, if on the date of termination the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan.  If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

 

(iv)                              Death of Participant.  If a Participant dies
while a Service Provider, the Option may be exercised following the
Participant’s death within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of death (but in
no event may the option be exercised later than the expiration of the term of
such Option as set forth in the Award Agreement), by the Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator.  If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution.  In the absence of a
specified time in the Award Agreement, the

 

11

--------------------------------------------------------------------------------


 

Option will remain exercisable for twelve (12) months following Participant’s
death.  Unless otherwise provided by the Administrator, if at the time of death
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will immediately revert to the Plan.  If the
Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

 

(v)                                 Other Termination.  A Participant’s Award
Agreement may also provide that if the exercise of the Option following the
termination of Participant’s status as a Service Provider (other than upon the
Participant’s death or Disability) would result in liability under
Section 16(b), then the Option will terminate on the earlier of (A) the
expiration of the term of the Option set forth in the Award Agreement, or
(B) the 10th day after the last date on which such exercise would result in such
liability under Section 16(b).  Finally, a Participant’s Award Agreement may
also provide that if the exercise of the Option following the termination of the
Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would be prohibited at any time solely because the issuance
of Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of three (3) months after the
termination of the Participant’s status as a Service Provider during which the
exercise of the Option would not be in violation of such registration
requirements.

 

7.                                      Stock Appreciation Rights.

 

(a)                                 Grant of Stock Appreciation Rights.  The
Administrator may grant Stock Appreciation Rights to Service Providers.  Each
Stock Appreciation Right will be evidenced by an Award Agreement that will
specify the terms and conditions as the Administrator, in its sole discretion,
will determine.

 

(b)                                 Number of Shares.  The Administrator will
have complete discretion to determine the number of Stock Appreciation Rights
granted to any Participant, provided that during any Fiscal Year, no Participant
will be granted Stock Appreciation Rights covering more than 2,000,000 Shares.

 

(c)                                  Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of a Stock Appreciation
Right will be determined by the Administrator, but will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant

 

(d)                                 Expiration of Stock Appreciation Rights.  A
Stock Appreciation Right granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement; provided, however, that the term will be no more than ten
(10) years from the date of grant thereof.  Notwithstanding the foregoing, the
rules of Section 6(e) also will apply to Stock Appreciation Rights.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Payment of Stock Appreciation Right
Amount.  Upon exercise of a Stock Appreciation Right, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i)             The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times

 

(ii)          The number of Shares with respect to which the Stock Appreciation
Right is exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

8.                                      Restricted Stock.

 

(a)                                 Grant of Restricted Stock.  The
Administrator may grant Shares of Restricted Stock to Service Providers in such
amounts as the Administrator, in its sole discretion, will determine.  Each
Award of Restricted Stock will be evidenced by an Award Agreement that will
specify the Period of Restriction (if any), the number of Shares granted, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.  Notwithstanding the foregoing sentence, for restricted stock
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, during any Fiscal Year no Participant will receive
more than an aggregate of 1,000,000 Shares of Restricted Stock.  Unless the
Administrator determines otherwise, Shares of Restricted Stock will be held by
the Company as escrow agent until the restrictions on such Shares have lapsed.

 

(b)                                 Transferability.  Except as provided in this
Section 8, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

 

(c)                                  Other Restrictions.  The Administrator, in
its sole discretion, may impose such other restrictions on Shares of Restricted
Stock as it may deem advisable or appropriate.

 

(d)                                 Removal of Restrictions.  Except as
otherwise provided in this Section 8, Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan will be released from escrow as soon
as practicable after the last day of the Period of Restriction.  The
Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.

 

(e)                                  Voting Rights.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares, unless
the Administrator determines otherwise.

 

(f)                                   Dividends and Other Distributions.  During
the Period of Restriction, Service Providers holding Shares of Restricted Stock
will be entitled to receive all dividends and other distributions paid with
respect to such Shares unless otherwise provided in the Award Agreement.  If any
such dividends or distributions are paid in Shares, the Shares will be subject
to the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

 

13

--------------------------------------------------------------------------------


 

(g)                                  Return of Restricted Stock to Company.  On
the date set forth in the Award Agreement, the Restricted Stock for which
restrictions have not lapsed will revert to the Company and again will become
available for grant under the Plan.

 

(h)                                 Section 162(m) Performance Restrictions. 
For purposes of qualifying grants of Restricted Stock as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals.  The Performance Goals will be set by the Administrator on or before the
Determination Date.  In granting Restricted Stock which is intended to qualify
under Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

 

9.                                      Restricted Stock Units.

 

(a)                                 Grant.  The Administrator may grant
Restricted Stock Units to Service Providers in such amounts as the
Administrator, in its sole discretion, will determine.  Each Restricted Stock
Unit grant will be evidenced by an Award Agreement that will specify such other
terms and conditions as the Administrator, in its sole discretion, will
determine, including all terms, conditions, and restrictions related to the
grant, the number of Restricted Stock Units and the form of payout, which,
subject to Section 9(d), may be left to the discretion of the Administrator. 
Notwithstanding anything to the contrary in this subsection (a), for Restricted
Stock Units intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, during any Fiscal Year of the Company, no
Participant will receive more than an aggregate of 1,000,000 Restricted Stock
Units.

 

(b)                                 Vesting Criteria and Other Terms.  The
Administrator will set vesting criteria in its discretion, which, depending on
the extent to which the criteria are met, will determine the number of
Restricted Stock Units that will be paid out to the Participant.  The
Administrator may set vesting criteria based upon the achievement of
Company-wide, divisional, business unit, or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws or any other basis determined by the Administrator in its
discretion.  After the grant of Restricted Stock Units, the Administrator, in
its sole discretion, may reduce or waive any restrictions for such Restricted
Stock Units.

 

(c)                                  Form and Timing of Payment.  Payment of
earned Restricted Stock Units will be made as soon as practicable after the
date(s) set forth in the Award Agreement.  The Administrator, in its sole
discretion, may pay earned Restricted Stock Units in cash, Shares, or a
combination thereof.

 

(d)                                 Cancellation.  On the date set forth in the
Award Agreement, all unearned Restricted Stock Units will be forfeited to the
Company.

 

(e)                                  Section 162(m) Performance Restrictions. 
For purposes of qualifying grants of Restricted Stock Units as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals.  The Performance Goals will be set by the
Administrator on or before the

 

14

--------------------------------------------------------------------------------


 

Determination Date.  In granting Restricted Stock Units which are intended to
qualify under Section 162(m) of the Code, the Administrator will follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

 

10.                               Performance Units and Performance Shares.

 

(a)                                 Grant of Performance Units/Shares. 
Performance Units and Performance Shares may be granted to Service Providers at
any time and from time to time, as will be determined by the Administrator, in
its sole discretion.  Each Performance Unit or Performance Share grant will be
evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion.  The Administrator will
have complete discretion in determining the number of Performance Units/Shares
granted to each Participant, provided that during any Fiscal Year, for
Performance Units or Performance Shares intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, (i) no Participant will receive Performance Units having an initial value
greater than $5,000,000, and (ii) no Participant will receive more than
1,000,000 Performance Shares.

 

(b)                                 Value of Performance Units/Shares.  Each
Performance Unit will have an initial value that is established by the
Administrator on or before the date of grant.  Each Performance Share will have
an initial value equal to the Fair Market Value of a Share on the date of grant.

 

(c)                                  Performance Objectives and Other Terms. 
The Administrator will set performance objectives or other vesting provisions
(including, without limitation, continued status as a Service Provider) in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units/Shares that will be paid out to the
Service Providers.  Each Award of Performance Units/Shares will be evidenced by
an Award Agreement that will specify the Performance Period, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.  The Administrator may set performance objectives based upon the
achievement of Company-wide, divisional, business unit or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws, or any other basis determined by the
Administrator in its discretion.

 

(d)                                 Earning of Performance Units/Shares.  After
the applicable Performance Period has ended, the holder of Performance
Units/Shares will be entitled to receive a payout of the number of Performance
Units/Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding performance
objectives or other vesting provisions have been achieved.  After the grant of a
Performance Unit/Share, the Administrator, in its sole discretion, may reduce or
waive any performance objectives or other vesting provisions for such
Performance Unit/Share.

 

(e)                                  Form and Timing of Payment of Performance
Units/Shares.  Payment of earned Performance Units/Shares will be made as soon
as practicable after the expiration of the applicable Performance Period.  The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.

 

15

--------------------------------------------------------------------------------


 

(f)                                   Cancellation of Performance Units/Shares. 
On the date set forth in the Award Agreement, all unearned or unvested
Performance Units/Shares will be forfeited to the Company, and again will be
available for grant under the Plan.

 

(g)                                  Section 162(m) Performance Restrictions. 
For purposes of qualifying grants of Performance Units/Shares as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals.  The Performance Goals will be set by the
Administrator on or before the Determination Date.  In granting Performance
Units/Shares which are intended to qualify under Section 162(m) of the Code, the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).

 

11.                               Dividend Equivalents.

 

(a)                                 General.  The Administrator, in its
discretion, may provide in the Award Agreement evidencing any Award that the
Participant will be entitled to receive Dividend Equivalents with respect to the
payment of cash dividends on Shares having a record date prior to the date on
which the Awards are settled or forfeited.  The Dividend Equivalents, if any,
will be credited to an Award in such manner and subject to such terms and
conditions as determined by the Administrator in its sole discretion.  In the
event of a dividend or distribution paid in Shares or any other adjustment made
upon a change in the capital structure of the Company as described in Section 16
appropriate adjustments will be made to the Participant’s Award of Performance
Units so that it represents the right to receive upon settlement any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Participant would be entitled by reason of the
consideration issuable upon settlement of the Award, and all such new,
substituted or additional securities or other property will be immediately
subject to the same vesting and settlement conditions as are applicable to the
Award.

 

(b)                                 Section 162(m).  Dividend Equivalents will
be subject to the Fiscal Year Code Section 162(m) limits applicable to the
underlying Restricted Stock Unit, Performance Share or Performance Unit Award as
set forth in Sections 9 and 10, as applicable, hereof.

 

12.                               Performance-Based Compensation Under Code
Section 162(m).

 

(a)                                 General.  If the Administrator, in its
discretion, decides to grant an Award intended to qualify as “performance-based
compensation” under Code Section 162(m), the provisions of this Section 12 will
control over any contrary provision in the Plan; provided, however, that the
Administrator may in its discretion grant Awards that are not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code to
such Participants that are based on Performance Goals or other specific criteria
or goals but that do not satisfy the requirements of this Section 12.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Performance Goals.  The granting and/or
vesting of Awards of Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Units and other incentives under the Plan may be made
subject to the attainment of performance goals relating to one or more business
criteria within the meaning of Code Section 162(m) and may provide for a
targeted level or levels of achievement (“Performance Goals”) including research
and development milestones; business divestitures and acquisitions; cash flow;
cash position; collaboration arrangements; collaboration progression; earnings
(which may include earnings before interest and taxes; earnings before taxes and
net earnings); earnings per Share; expense reduction; financing events; gross
margin; growth with respect to any of the foregoing measures; growth in
bookings; growth in revenues; growth in stockholder value relative to the moving
average of the S&P 500 Index or another index; internal rate of return; market
share; net income; net profit; net sales; new product development; new product
invention or innovation; number of customers; operating cash flow; operating
expenses; operating income; operating margin; pre-tax profit; product approvals;
product sales; productivity; profit; projects in development; regulatory
filings; return on assets; return on capital; return on stockholder equity;
return on investment; return on sales; revenue; revenue growth; sales growth;
sales results; stock price increase; time to market; total stockholder return;
and working capital.  Any Performance Goals may be used to measure the
performance of the Company as a whole or, except with respect to stockholder
return metrics, to a region, business unit, affiliate or business segment, and
may be measured either on an absolute basis, a per share basis or relative to a
pre-established target, to a previous period’s results or to a designated
comparison group, and, with respect to financial metrics, which may be
determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to either exclude any items otherwise includable under
GAAP or under IASB Principles or include any items otherwise excludable under
GAAP or under IASB Principles.  The Performance Goals may differ from
Participant to Participant and from Award to Award.  Prior to the Determination
Date, the Administrator will determine whether any significant element(s) will
be included in or excluded from the calculation of any Performance Goal with
respect to any Participant.

 

(c)                                  Procedures.  To the extent necessary to
comply with the performance-based compensation provisions of Code
Section 162(m), with respect to any Award granted subject to Performance Goals,
within the first twenty-five percent (25%) of the Performance Period, but in no
event more than ninety (90) days following the commencement of any Performance
Period (or such other time as may be required or permitted by Code
Section 162(m)), the Administrator will, in writing, (i) designate one or more
Participants to whom an Award will be made, (ii) select the Performance Goals
applicable to the Performance Period, (iii) establish the Performance Goals, and
amounts of such Awards, as applicable, which may be earned for such Performance
Period, and (iv) specify the relationship between Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Participant for such
Performance Period.  Following the completion of each Performance Period, the
Administrator will certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amounts
earned by a Participant, the Administrator will have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
Performance Period.  A Participant will be eligible to receive payment pursuant
to an Award for a Performance Period only if the Performance Goals for such
period are achieved.

 

17

--------------------------------------------------------------------------------


 

(d)                                 Additional Limitations.  Notwithstanding any
other provision of the Plan, any Award which is granted to a Participant and is
intended to constitute qualified performance based compensation under Code
Section 162(m) will be subject to any additional limitations set forth in the
Code (including any amendment to Section 162(m)) or any regulations and ruling
issued thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m) of the Code, and
the Plan will be deemed amended to the extent necessary to conform to such
requirements.

 

13.                               Outside Director Limitations.  No Outside
Director may be granted, in any Fiscal Year, Awards with a grant date fair value
(determined in accordance with U.S. generally accepted accounting principles) of
greater than $500,000, increased to $750,000 in the Fiscal Year of his or her
initial service as an Outside Director.  Any Awards granted to an individual
while he or she was an Employee, or while he or she was a Consultant but not an
Outside Director, will not count for purposes of the limitations under this
Section 13.

 

14.                               Leaves of Absence/Transfer Between Locations. 
Unless the Administrator provides otherwise, vesting of Awards granted hereunder
will be suspended during any unpaid leave of absence.  A Participant will not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, or any Subsidiary.  For purposes of Incentive Stock
Options, no such leave may exceed three (3) months, unless reemployment upon
expiration of such leave is guaranteed by statute or contract.  If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then six (6) months following the first (1st) day of such leave any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.

 

15.                               Transferability of Awards.  Unless determined
otherwise by the Administrator, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

 

16.                               Adjustments; Dissolution or Liquidation;
Change in Control.

 

(a)                                 Adjustments.  In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, will adjust
the number and class of Shares that may be delivered under the Plan and/or the
number, class, and price of Shares covered by each outstanding Award, and the
numerical Share limits in Sections 3, 6, 7, 8, 9, 10, and 12 of the Plan.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator will
notify each Participant as soon as practicable prior to the effective date of
such proposed transaction.  To the extent it previously has not been exercised,
an Award will terminate immediately prior to the consummation of such proposed
action.

 

(c)                                  Change in Control.  In the event of a
Change in Control, each outstanding Award will be treated as the Administrator
determines, including, without limitation, that (i) Awards may be assumed, or
substantially equivalent Awards will be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof) with appropriate adjustments as
to the number and kind of shares and prices; (ii) upon written notice to a
Participant, that the Participant’s Awards will terminate upon or immediately
prior to the consummation of such Change in Control; (iii) outstanding Awards
will vest and become exercisable, realizable, or payable, or restrictions
applicable to an Award will lapse, in whole or in part prior to or upon
consummation of such Change in Control, and, to the extent the Administrator
determines, terminate upon or immediately prior to the effectiveness of such
merger or Change in Control; (iv) (A) the termination of an Award in exchange
for an amount of cash and/or property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights as of the date of the occurrence of the transaction (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction the Administrator determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing.  In taking any of the actions permitted under this Section 16(c),
the Administrator will not be required to treat all Awards similarly in the
transaction.

 

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met.  In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.

 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in

 

19

--------------------------------------------------------------------------------


 

the Change in Control is not solely common stock of the successor corporation or
its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Unit or Performance Share, for each Share subject to such
Award, to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the Change in Control.

 

Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

Notwithstanding anything in this Section 16(c) to the contrary, if a payment
under an Award Agreement is subject to Code Section 409A and if the change in
control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Section will be delayed until the earliest time that such payment would be
permissible under Code Section 409A without triggering any penalties applicable
under Code Section 409A.

 

(d)                                 Outside Director Awards.  With respect to
Awards granted to an Outside Director, in the event of a Change in Control, then
the Participant will fully vest in and have the right to exercise Options and/or
Stock Appreciation Rights as to all of the Shares underlying such Award,
including those Shares which otherwise would not be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met.

 

17.                               Tax.

 

(a)                                 Withholding Requirements.  Prior to the
delivery of any Shares or cash pursuant to an Award (or exercise thereof) or
such earlier time as any tax withholding obligations are due, the Company will
have the power and the right to deduct or withhold, or require a Participant to
remit to the Company, an amount sufficient to satisfy federal, state, local,
foreign or other taxes (including the Participant’s FICA obligation) required to
be withheld with respect to such Award (or exercise thereof).

 

(b)                                 Withholding Arrangements.  The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part by (without limitation) (i) paying
cash, (ii) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld, (iii) delivering to the Company already-owned Shares having a Fair
Market Value equal to the statutory amount

 

20

--------------------------------------------------------------------------------


 

required to be withheld, provided the delivery of such Shares will not result in
any adverse accounting consequences, as the Administrator determines in its sole
discretion, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.  The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined.  The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

 

(c)                                  Compliance With Code Section 409A.  Awards
will be designed and operated in such a manner that they are either exempt from
the application of, or comply with, the requirements of Code Section 409A such
that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Code Section 409A, except as
otherwise determined in the sole discretion of the Administrator.  The Plan and
each Award Agreement under the Plan is intended to meet the requirements of Code
Section 409A and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator.  To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Code Section 409A, the Award will be granted,
paid, settled or deferred in a manner that will meet the requirements of Code
Section 409A, such that the grant, payment, settlement or deferral will not be
subject to the additional tax or interest applicable under Code Section 409A.

 

18.                               No Effect on Employment or Service.  Neither
the Plan nor any Award will confer upon a Participant any right with respect to
continuing the Participant’s relationship as a Service Provider with the
Company, nor will they interfere in any way with the Participant’s right or the
Company’s right to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws.

 

19.                               Date of Grant.  The date of grant of an Award
will be, for all purposes, the date on which the Administrator makes the
determination granting such Award, or such other later date as is determined by
the Administrator.  Notice of the determination will be provided to each
Participant within a reasonable time after the date of such grant.

 

20.                               Term of Plan.  Subject to Section 24 of the
Plan, the Plan will become effective upon its adoption by the Board.  It will
continue in effect for a term of ten (10) years from the date adopted by the
Board, unless terminated earlier under Section 21 of the Plan.

 

21.                               Amendment and Termination of the Plan.

 

(a)                                 Amendment and Termination.  The
Administrator may at any time amend, alter, suspend or terminate the Plan.

 

(b)                                 Stockholder Approval.  The Company will
obtain stockholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan will materially
impair the rights of any Participant, unless mutually agreed otherwise between
the Participant and the Administrator, which agreement must be in writing and
signed by the Participant and the Company.  Termination of the Plan will not
affect the Administrator’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

 

22.                               Conditions Upon Issuance of Shares.

 

(a)                                 Legal Compliance.  Shares will not be issued
pursuant to the exercise of an Award unless the exercise of such Award and the
issuance and delivery of such Shares will comply with Applicable Laws and will
be further subject to the approval of counsel for the Company with respect to
such compliance.

 

(b)                                 Investment Representations.  As a condition
to the exercise of an Award, the Company may require the person exercising such
Award to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

23.                               Inability to Obtain Authority.  The inability
of the Company to obtain authority from any regulatory body having jurisdiction
or to complete or comply with the requirements of any registration or other
qualification of the Shares under any state, federal or foreign law or under the
rules and regulations of the Securities and Exchange Commission, the stock
exchange on which Shares of the same class are then listed, or any other
governmental or regulatory body, which authority, registration, qualification or
rule compliance is deemed by the Company’s counsel to be necessary or advisable
for the issuance and sale of any Shares hereunder, will relieve the Company of
any liability in respect of the failure to issue or sell such Shares as to which
such requisite authority, registration, qualification or rule compliance will
not have been obtained.

 

24.                               Stockholder Approval.  The Plan will be
subject to approval by the stockholders of the Company within twelve (12) months
after the date the Plan is adopted by the Board.  Such stockholder approval will
be obtained in the manner and to the degree required under Applicable Laws.

 

22

--------------------------------------------------------------------------------


 

AMPHASTAR PHARMACEUTICALS, INC.

2015 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Amphastar
Pharmaceuticals, Inc. 2015 Equity Incentive Plan (the “Plan”) (attached hereto
as Exhibit B), will have the same defined meanings in this Stock Option
Agreement (the “Agreement”), including the Notice of Stock Option Grant (the
“Notice of Grant”) and Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A.

 

NOTICE OF STOCK OPTION GRANT

 

Participant:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Participant has been granted an Option to purchase Common Stock of Amphastar
Pharmaceuticals, Inc. (the “Company”), subject to the terms and conditions of
the Plan and this Agreement, as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Number of Shares Granted

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

 

Total Exercise Price

 

$

 

 

 

 

Type of Option

 

o 

Incentive Stock Option

 

 

 

 

 

 

o 

Nonstatutory Stock Option

 

 

 

Term/Expiration Date

 

 

 

Vesting Schedule:

 

--------------------------------------------------------------------------------


 

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

 

25% of the Shares subject to the Option will vest on the 1-year anniversary of
the Vesting Commencement Date, and 25% of the Shares subject to the Option will
vest each year thereafter on the same day as the Vesting Commencement Date,
subject to Participant continuing to be a Service Provider through each such
date.

 

In the event of a Change in Control and subject to Participant having been a
Service Provider from the Date of Grant through the date of the Change in
Control, 100% of the Shares subject to the Option will immediately vest and
become exercisable.

 

Termination Period:

 

This Option will be exercisable for 3 months after Participant ceases to be a
Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for 12 months after
Participant ceases to be a Service Provider.  Notwithstanding the foregoing
sentence, this Option will terminate immediately upon Participant’s ceasing to
be Service Provider due to a termination for Cause (as defined below), and in no
event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 16(c) of
the Plan.

 

Solely for purposes of this Agreement, and unless otherwise defined in a written
employment or services agreement between Participant and the Company or any
Parent or Subsidiary, “Cause” means a Participant’s dishonesty, fraud, gross or
willful misconduct against the Company or any Parent or Subsidiary, unauthorized
use or disclosure of confidential information or trade secrets of the Company or
any Parent or Subsidiary, or conviction of, or plea of nolo contendere to, a
crime punishable by law (except misdemeanor violations).

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement, including
exhibits hereto, all of which are made a part of this document.  Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and Agreement.  Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan and Agreement. 
Participant further agrees to notify the Company upon any change in the
residence address indicated above.

 

Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
Bank of America Merrill Lynch (“BAML”) on-line grant agreement response page, it
will act as Participant’s electronic signature to this Notice of Grant and the
Agreement, which shall have the same binding effect as a written or hard copy
signature and accordingly will constitute Participant’s acceptance of and
agreement with all of the terms and conditions of the Option, as set forth in
this Notice of Grant, the Agreement, and the Plan.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.                                      Grant of Option.  The Company hereby
grants to the Participant named in the Notice of Grant (the “Participant”) an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference.  Subject to
Section 21(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory Stock
Option (“NSO”).  Further, if for any reason this Option (or portion thereof)
will not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a NSO granted under the Plan. 
In no event will the Administrator, the Company or any Parent or Subsidiary or
any of their respective employees or directors have any liability to Participant
(or any other person) due to the failure of the Option to qualify for any reason
as an ISO.

 

2.                                      Vesting Schedule.  Except as provided in
Section 3, the Option awarded by this Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant.  Shares scheduled to vest
on a certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

3.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Option at any time, subject
to the terms of the Plan.  If so accelerated, such Option will be considered as
having vested as of the date specified by the Administrator.

 

4.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  This Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Agreement.

 

(b)                                 Method of Exercise.  This Option may be
exercised by Participant solely through the Bank of America Merrill Lynch
on-line exercise process, which exercise will state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan (collectively,
the “Exercise Notice”).  The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding.  This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.

 

3

--------------------------------------------------------------------------------


 

5.                                      Method of Payment.  Payment of the
aggregate Exercise Price will be by any of the following, or a combination
thereof, at the election of Participant:

 

(a)         cash;

 

(b)         check;

 

(c)          consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or

 

(d)         surrender of other Shares which have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

 

6.                                      Tax Obligations.

 

(a)         Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares.  To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to Participant.  If Participant fails
to make satisfactory arrangements for the payment of any required tax
withholding obligations hereunder at the time of the Option exercise,
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver the Shares if such withholding amounts are not
delivered at the time of exercise.

 

(b)         Notice of Disqualifying Disposition of ISO Shares.  If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date 2 years after the Grant Date, or (ii) the date 1 year
after the date of exercise, Participant will immediately notify the Company in
writing of such disposition.  Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.

 

(c)          Code Section 409A.  Under Code Section 409A, an option that vests
after December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges.  The Discount Option may also
result in additional state income, penalty and interest charges to Participant. 
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the Exercise Price per Share of this Option equals or
exceeds the Fair Market Value of a Share on the Date of Grant in a later
examination.  Participant agrees that if the IRS determines that the Option was
granted with an Exercise Price per Share that was less than the Fair Market
Value of a Share on the Date of Grant, Participant will be solely responsible
for Participant’s costs related to such a determination.

 

4

--------------------------------------------------------------------------------


 

7.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

8.                                      No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION
OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

9.                                      Address for Notices.  Any notice to be
given to the Company under the terms of this Agreement will be addressed to the
Company at Amphastar Pharmaceuticals, Inc., 11570 6th Street, Rancho Cucamonga,
California 91730, or at such other address as the Company may hereafter
designate in writing.

 

10.                               Non-Transferability of Option.  This Option
may not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Participant
only by Participant.

 

11.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

12.                               Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the purchase by, or issuance of
Shares to, Participant (or his or her estate) hereunder, such purchase or
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, consent or approval will have been completed,
effected or obtained free of any conditions not acceptable to the Company.  The
Company will make all reasonable

 

5

--------------------------------------------------------------------------------


 

efforts to meet the requirements of any such state, federal or foreign law or
securities exchange and to obtain any such consent or approval of any such
governmental authority or securities exchange.  Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 

13.                               Plan Governs.  This Agreement is subject to
all terms and provisions of the Plan.  In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.

 

14.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares subject to the
Option have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

15.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to Options awarded
under the Plan or future options that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

16.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

17.                               Agreement Severable.  In the event that any
provision in this Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

18.                               Modifications to the Agreement.  This
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein.  Modifications to this Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.

 

6

--------------------------------------------------------------------------------


 

19.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Option under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

20.                               Governing Law.  This Agreement will be
governed by the laws of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Option or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Bernardino County, California, or the federal
courts for the United States for the Central District of California, and no
other courts, where this Option is made and/or to be performed.

 

7

--------------------------------------------------------------------------------


 

AMPHASTAR PHARMACEUTICALS, INC.

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Amphastar
Pharmaceuticals, Inc. 2015 Equity Incentive Plan (the “Plan”) (attached hereto
as Exhibit B), will have the same defined meanings in this Restricted Stock Unit
Agreement (the “Award Agreement”), which includes the Notice of Restricted Stock
Unit Grant (the “Notice of Grant”) and the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A.

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Vesting Commencement Date

 

 

 

Number of Restricted Stock Units

 

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

 

25% of the Restricted Stock Units will vest on the 1-year anniversary of the
Vesting Commencement Date, and 25% of the Restricted Stock Units will vest each
year thereafter on the same day as the Vesting Commencement Date, subject to
Participant continuing to be a Service Provider through each such date.

 

In the event of a Change in Control and subject to Participant having been a
Service Provider from the Date of Grant through the date of the Change in
Control, 100% of the Restricted Stock Units will immediately vest.

 

Subject to the previous paragraph, in the event Participant ceases to be a
Service Provider for any or no reason before Participant vests in the Restricted
Stock Units, the Restricted Stock Units and Participant’s right to acquire any
Shares hereunder will immediately terminate.

 

--------------------------------------------------------------------------------


 

By Participant’s signature and the signature of the representative of Amphastar
Pharmaceuticals, Inc. (the “Company”) below, Participant and the Company agree
that this Award of Restricted Stock Units is granted under and governed by the
terms and conditions of the Plan and this Award Agreement.  Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement. 
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement.  Participant further agrees to notify the Company
upon any change in the residence address indicated above.

 

Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
Bank of America Merrill Lynch (“BAML”) on-line grant agreement response page, it
will act as Participant’s electronic signature to this Notice of Grant and the
Award Agreement, which shall have the same binding effect as a written or hard
copy signature and accordingly will constitute Participant’s acceptance of and
agreement with all of the terms and conditions of the Award of Restricted Stock
Units, as set forth in this Notice of Grant, the Award Agreement, and the Plan.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.                                      Grant.  The Company hereby grants to the
individual named in the Notice of Grant (the “Participant”) under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement and the Plan, which is incorporated herein by reference. 
Subject to Section 21(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

 

2.                                      Company’s Obligation to Pay.  Each
Restricted Stock Unit represents the right to receive a Share on the date it
vests.  Unless and until the Restricted Stock Units will have vested in the
manner set forth in Sections 3 or 4, Participant will have no right to payment
of any such Restricted Stock Units.  Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.  Any Restricted Stock Units that vest in accordance with Sections 3
or 4 will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section 7.  Subject to the
provisions of Section 4, such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
the period 60 days following the vesting date.  In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of the payment of
any Restricted Stock Units payable under this Award Agreement.

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Restricted Stock Units scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

4.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.  The payment of Shares vesting pursuant to this Section 4 shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the

 

3

--------------------------------------------------------------------------------


 

imposition of additional tax under Section 409A if paid to Participant on or
within the 6-month period following Participant’s termination as a Service
Provider, then the payment of such accelerated Restricted Stock Units will not
be made until the date 6 months and 1 day following the date of Participant’s
termination as a Service Provider, unless Participant dies following his or her
termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to Participant’s estate as soon as practicable following
his or her death.  It is the intent of this Award Agreement that it and all
payments and benefits hereunder be exempt from, or comply with, the requirements
of Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to be so exempt or so comply.  Each payment payable under this Award Agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

 

5.                                      Forfeiture upon Termination of Status as
a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, the balance of the Restricted Stock Units that have not vested as of
the time of Participant’s termination as a Service Provider for any or no reason
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate.  Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

7.                                      Withholding of Taxes.  Notwithstanding
any contrary provision of this Award Agreement, no certificate representing the
Shares will be issued to Participant, unless and until satisfactory arrangements
(as determined by the Administrator) will have been made by Participant with
respect to the payment of income, employment, social insurance, payroll and
other taxes which the Company determines must be withheld with respect to such
Shares.  Prior to vesting and/or settlement of the Restricted Stock Units,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or Participant’s employer (the “Employer”) to satisfy all withholding and
payment obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable tax withholding obligations legally payable by Participant from his
or her wages or other cash compensation paid to Participant by the Company
and/or the Employer or from proceeds of the sale of Shares.  Alternatively, or
in addition, if permissible under applicable local law, the Administrator, in
its sole discretion and pursuant to such procedures as it may specify from time
to time, may permit or require Participant to satisfy such tax withholding
obligation, in whole or in part (without limitation) by (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may

 

4

--------------------------------------------------------------------------------


 

determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld.  To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the obligation)
to satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to Participant and, until determined otherwise by the
Company, this will be the method by which such tax withholding obligations are
satisfied.  If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4 or tax withholding obligations related to Restricted Stock Units
otherwise are due, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares thereunder and the Restricted Stock Units
will be returned to the Company at no cost to the Company.

 

8.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

9.                                      No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK
UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

10.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company at Amphastar Pharmaceuticals, Inc., 11570 6th Street, Rancho Cucamonga,
California 91730, or at such other address as the Company may hereafter
designate in writing.

 

11.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

5

--------------------------------------------------------------------------------


 

12.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                               Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate) hereunder, such issuance will not occur
unless and until such listing, registration, qualification, rule compliance,
consent or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company.  Where the Company determines that the
delivery of the payment of any Shares will violate federal securities laws or
other applicable laws, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation.  The Company will make all reasonable efforts to
meet the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange.

 

14.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.

 

15.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Restricted Stock
Units have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

16.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

17.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

6

--------------------------------------------------------------------------------


 

18.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

19.                               Modifications to the Award Agreement.  This
Award Agreement constitutes the entire understanding of the parties on the
subjects covered.  Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein.  Modifications to this Award
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company.  Notwithstanding anything to the
contrary in the Plan or this Award Agreement, the Company reserves the right to
revise this Award Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, to comply with Section 409A
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A in connection to this Award of Restricted Stock Units.

 

20.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan.  Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.

 

21.                               Governing Law.  This Award Agreement will be
governed by the laws of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Bernardino County,
California, or the federal courts for the United States for the Central District
of California, and no other courts, where this Award of Restricted Stock Units
is made and/or to be performed.

 

7

--------------------------------------------------------------------------------